Citation Nr: 1047751	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-12 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type 
II, claimed as a result of exposure to Agent Orange or unknown 
gas.

3.  Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy, claimed as secondary to diabetes 
mellitus.

4.  Entitlement to service connection for residuals of a heart 
attack, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for residuals of a gas 
experiment.

6.  Entitlement to service connection for a fatty growth on the 
right side and other places, claimed as result of exposure to 
Agent Orange or unknown gas.

7.  Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to February 
1963 with the Army and from April 1963 to June 1963 with the 
Navy.  He also had additional service indicated by the record 
with the Oregon Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In characterizing the issues on appeal, the Board has considered 
the decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) where the 
Court held that, when the Veteran specifically requests service 
connection for a psychiatric disorder, but the medical record 
includes other psychiatric diagnoses, the claim may not be 
narrowly construed.  In light of this holding, and considering 
the fact that the Veteran has been diagnosed with psychiatric 
disabilities other than PTSD, the relevant issue on the title 
page has been recharacterized, as listed above.

The issue of entitlement to service connection for 
tinnitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

In September 2010, the Veteran testified at a Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that proceeding is of record.

The Veteran has submitted additional evidence directly to the 
Board since the time of certification.  This evidence was 
submitted with a waiver of RO adjudication, and therefore can be 
considered by the Board in the first instance.

The issues of entitlement to service connection for an acquired 
psychiatric disorder to include PTSD, diabetes mellitus, upper 
extremity peripheral neuropathy, residuals of a heart attack, 
residuals from a gas experiment, and fatty growths are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's 
bilateral hearing loss is not related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2006 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA treatment and 
examination.  Moreover, the Veteran's statements in support of 
the claim are of record, including testimony provided at a 
September 2010 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contended at his September 2010 Board hearing that he 
has bilateral hearing loss attributable to noise exposure during 
active service.

Turning to the evidence of record, the Veteran's service 
treatment records reveal no complaints concerning hearing loss or 
hearing problems.  An examination dated July 1962, in connection 
with the Veteran's enlistment in the Oregon Army National Guard, 
revealed auditory acuity of 15/15 by whisper test.  A February 
1963 discharge examination again indicated that the Veteran's 
hearing was 15/15 by whisper test with normal ears noted on 
examination.  

At the time of the Veteran's induction into the Navy during April 
1963, his hearing was 15/15 by whisper test.  On his Report of 
Medical History completed at that time, the Veteran denied any 
ear or nose problems.  The separation examination for the 
Veteran's time period on active duty with the U.S. Navy, dated 
June 1963, showed that hearing was 15/15 by whisper test.  In a 
June 5, 1963, treatment record, the Veteran was found to be 
physically qualified for discharge by reason of unsuitability.  A 
document from the Aptitude Board at the U.S. Naval Training 
Center dated June 11, 1963, indicates that the Veteran was not 
retained as he was found to be educationally inadequate.  

The first indication of hearing loss in the claims file is a 
September 2006 Medical Examination Report for Commercial Driver 
Fitness Determination indicating that the Veteran's hearing was 
as follows:





HERTZ



500
1000
2000


RIGHT
25
40
50


LEFT
25
25
25



The Veteran was afforded a VA authorized examination in February 
2009.  The examiner indicated that she had reviewed the claims 
file for the examination.  She acknowledged that the whisper test 
conducted on the Veteran's entry and separation examinations 
should be considered inadequate, as the tests did not take into 
account hearing sensitivity as individual frequencies.  

At his VA examination, the Veteran reported that the onset of his 
hearing related issues was in 1999.  He further reported that he 
was exposed to noise in-service to include artillery, mortars, 
improvised explosive devices, rocket-propelled grenades, rifles, 
handguns and shotguns with no use of hearing protection.  The 
Veteran indicated that he drove a dump truck as an occupation for 
thirty years.  He additionally indicated that he hunts every year 
with no use of hearing protection.  The diagnosis was significant 
bilateral sensorineural hearing loss.  The examiner opined that 
the Veteran's hearing loss was not caused by or a result of 
acoustic trauma during service as his reported onset of symptoms 
was decades after separation from service.  She further reasoned 
that there was no mention of hearing loss in the service records, 
and observed that the Veteran's pattern of hearing loss was not 
consistent with noise-induced hearing loss.  

After considering the above, the preponderance of the evidence is 
against a finding that the Veteran's current hearing loss is 
related to active service.  

In reaching the above conclusion, it is recognized that the 
Veteran is competent to report observable symptoms, such as 
hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is 
additionally noted that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, 
even in the absence of documented treatment for several decades, 
the lay evidence could serve to enable a grant of service 
connection if such reported history is credible.  In the instant 
case, however, the Veteran expressly noted an onset of hearing 
loss in 1999, over three decades after discharge from active 
service.  Therefore, continuity of symptomatology has not been 
established, either by the clinical record or by the Veteran's 
own statements.

The Board also notes that there is no objective medical opinion 
relating the Veteran's current hearing loss to active service.  
In fact, the February 2009 examiner indicated that the Veteran's 
hearing loss was not related to his active military service.  A 
clear and detailed rationale accompanied such conclusion.  For 
this reason, and because the opinion was provided following a 
review of the claims folder and an objective examination of the 
Veteran, it is found to be highly probative.

The Veteran himself believes that his hearing loss is related to 
active service.  
In this regard, the Board acknowledges Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  Here, however, due to the passage of time, the 
reported delayed onset of symptoms, and the Veteran's post-
service exposure to noise in his civilian occupation and from 
recreational hunting without hearing protection, the question of 
causation extends beyond an immediately observable cause-and-
effect relationship.  As such, the Veteran is not competent to 
address etiology in the present case.  
 
In sum, taking into account all of the evidence of record, the 
Board finds that the preponderance of the evidence is against a 
finding that the Veteran's current bilateral hearing loss is 
related to active service.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

The Board has also considered the doctrine of reasonable doubt 
but has determined that it is not applicable to the claim because 
the preponderance of the evidence is against the claim. 


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

The Board finds that further development is required with respect 
to the Veteran's remaining claims for service connection.

Regarding the PTSD claim, to establish service connection the 
record must contain: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2010); (2) a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 
(2010).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  38 
C.F.R. § 3.304(f) (2010).

The regulations provide that VA will not deny a PTSD claim that 
is based on in-service personal assault without first advising 
the claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3) 
(2010).  Examples of such evidence include, but are not limited 
to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2010).

Concerning the Veteran's claim of service connection for an 
acquired psychiatric disorder to include PTSD, the Board notes 
that the Veteran's claimed stressors include cleaning up after a 
suicide and being sexually assault by a Navy psychiatrist.  

Additionally, VA treatment records indicate Axis I diagnoses of a 
mood disorder secondary to diabetes and chronic substance abuse 
and rule-out residual PTSD, military related.  A January 2008 VA 
treatment note indicates dysthmic disorder secondary to military 
sexual trauma.  

The Veteran, through his representative, indicated during his 
Board hearing testimony that the suicide that he cleaned up 
occurred at the Recruit Training Center in San Diego, California 
between April 26, 1963 and June 11, 1963.  As specific details 
have been provided in order to corroborate this stressor, the 
RO/AMC should attempt to do so through official sources.

The Board also finds that the Veteran's claim for PTSD 
necessitates additional notice concerning his claim for service 
connection based on in-service sexual assault.  

The Veteran additionally contends that he was part of a gas 
experiment while at Fort Ord during his active service time with 
the Army.  The Board notes that the RO attempted to obtain 
details of chemical testing at Fort Ord from the U.S. Army and 
Joint Service Records Research Center (JSRRC).  The response, 
dated November 2008, indicates that the RO should contact the 
Defense Threat Reduction Agency and/or the Department of the 
Army, Office of the Surgeon General, and the U.S. Army Medical 
Command Headquarters with relevant addresses provided.  There is 
no indication that the RO conducted this additional development.  
Thus, the RO/AMC must make further attempts to verify chemical 
testing at Fort Ord in relation to the Veteran's claims.

The Board additionally notes that the Veteran, in the course of 
psychiatric treatment at the Portland VA Medical Center, 
indicated that he had received prior private psychiatric 
treatment.  The Veteran should be requested details of such 
treatment so that pertinent records can be obtained.

Ongoing medical records from the Portland VA Medical Center 
(VAMC) and the Portland Vet Center should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Concerning the Veteran's claims for upper extremity peripheral 
neuropathy and residuals of a heart attack, the Veteran has is 
claiming these disorders both as a direct result of in-service 
chemical exposure and as secondary to diabetes mellitus.  With 
regard to the Veteran's claim for service connection on a 
secondary basis, although the Veteran was provided with notice 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 
that notice did not advise him of the elements of service 
connection on a secondary basis.  Thus, he must be so notified on 
remand.  In so instructing, the Board recognizes that the Veteran 
is not service-connected for diabetes, but such an allowance may 
yet result from the development being ordered in this remand.  
Therefore, notice as to secondary service connection is 
appropriate here and should be accomplished.



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative with the notice required in 38 
C.F.R. § 3.304 pertaining to claims for 
service connection for PTSD based on personal 
assault. 

2.  Send the Veteran and his representative a 
corrective VCAA notification letter which 
provides the required notice in response to his 
claim for service connection for upper extremity 
peripheral neuropathy and residuals of a heart 
attack on a secondary basis.  

3.  Attempt to verify, through official 
sources, the stressor concerning the suicide 
alleged at the Recruit Training Center in San 
Diego, California between April 26, 1963 and 
June 11, 1963.  If additional information is 
required from the Veteran, such should be 
requested.  All attempts to obtain such 
verification must be documented and 
associated with the claims file.

4.  Attempt to verify the Veteran's 
contention that he was subjected to a gas 
experiment while stationed at Fort Ord.  
Contact should be made with the Defense 
Threat Reduction Agency and the Department of 
the Army, Office of the Army Surgeon General 
and U.S. Army Medical Command Headquarters.  
The relevant addresses are provided in the 
JSRRC reply dated November 2008.  All 
attempts to obtain such verification must be 
documented and associated with the claims 
file.

5.  Contact the Veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for any VA and 
non-VA health care providers who treated him 
for mental health problems.  After obtaining 
any necessary authorization from the Veteran, 
the RO/AMC should attempt to obtain copies of 
pertinent treatment records identified by the 
Veteran in response to this request which are 
not already contained in the claims file.  
Any negative search should be noted in the 
record and communicated to the Veteran.  
Additionally, obtain and associate with the 
claims file the Veteran's treatment records 
from the Portland VAMC and records from the 
Portland Vet Center not already associated 
with the claims file.

6.  If and only if a stressor is 
sufficiently corroborated, schedule the 
Veteran for a VA examination to determine 
whether it is at least as likely as not that 
a diagnosis of PTSD is warranted based on a 
verified/corroborated stressor.  The RO/AMC 
should advise the examiner of the 
verified/corroborated stressors.  Moreover, 
any diagnoses in addition to PTSD should be 
noted.  For each such diagnosis, the examiner 
should state whether it is at least as likely 
as not that such disability is related to 
active service.

The Veteran's claims file, to include a copy 
of this REMAND, should be made available to 
and reviewed by the examiner.  The examiner 
should set forth the complete rationale for 
all opinions expressed and conclusions 
reached.  

7.  The claims for service connection should 
then be re-adjudicated.  If the claims remain 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case, and be given an opportunity to 
respond before the case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


